The opinion of the court was delivered by
Nicholls, O. J.
This case presents the same issues as those in .that of Ferdinand Kuhnholz vs. City of New Orleans, decided this *1401day — differing simply as to the year in which the assessment complained of was made, and the amount of the tax. It seems to have been consolidated and tried with that case, but was brought up by separate appeal and on different transcript.
The city judge a quo committed the same error in this as he did in the other case in passing upon an issue not before him,'and failing to pass upon the actual issue presented by the pleadings and the evidence. Plaintiff has neither appealed from the judgment nor asked for an amendment.
Eor the reasons assigned in the other case (No. 11,276), it is ordered, adjudged and decreed that the judgment appealed from be and the same is hereby annulled, avoided and reversed, and it is ordered that the case be remanded to the lower court for further proceedings according to law.